Exhibit 10.1

ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380

P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000

 

 

LOGO [g652856g1120074947741.jpg]

PERSONAL AND CONFIDENTIAL

[DATE]

Dear :

The Compensation and Benefits Committee of the Board of Directors of Anadarko
Petroleum Corporation (the “Company”) has made an Award of Nonqualified Options
(“Options”) to you under the Company’s 2012 Omnibus Incentive Compensation Plan,
as may be amended from time to time (the “Plan”). This Options Award is subject
to all terms and conditions of the Plan, the summary of the Plan (the “Plan
Summary”) and the provisions of this Award Agreement. Unless defined herein,
capitalized terms shall have the meaning assigned to them under the Plan. The
Plan and Plan Summary are available on the Anadarko intranet website at the
following address: [internal website address].

Effective [Grant Date] (“Grant Date”), you have been granted Options to buy
shares of Common Stock (“Shares”) at $ per Share. Provided you remain employed
by the Company until [●], [●] of this Award will vest on [●] (collectively, the
“Vesting Schedule”). All unexercised Options shall expire seven years from Grant
Date, or on [date].

Upon vesting, the Options may be exercised in whole or in part by notifying the
Company’s Stock Plan Administrator or Corporate Secretary at the Company’s
corporate headquarters. Such notice shall be in the form specified by the
Company. Payments of all amounts due (e.g., Purchase Price and applicable
withholding taxes) shall be made by check payable to the Company, unless the
Company has provided that such amounts may be satisfied in the following manner:
(i) all or a portion of the Purchase Price may be paid by delivery of Shares of
Common Stock having an aggregate Fair Market Value (valued as of the date of
exercise) that is equal to the amount of cash that would otherwise be required;
or (ii) you may pay the Purchase Price by authorizing a third party to sell
Shares (or a sufficient portion of the Shares) acquired upon exercise of the
Options and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Purchase Price and any tax withholding resulting from such
exercise. No Shares shall be issued or delivered until full payment of the
Purchase Price and applicable withholding taxes, if any, have been made.

Unexercised Options shall expire and be forfeited (without value) to the Company
in the event of your termination of employment, unless otherwise provided below:



--------------------------------------------------------------------------------

[●]

For purposes of this Award Agreement, you shall be considered to be in the
employment of the Company as long as you remain an employee of either the
Company, a Subsidiary (determined without regard to whether the Plan
Administrator has designated the entity as a Subsidiary for purposes of the
Plan), or a corporation or a parent or subsidiary of such corporation assuming
or substituting new options for the Options. Without limiting the scope of the
preceding sentence, it is expressly provided that you shall be considered to
have terminated employment with the Company at the time of the termination of
the “Subsidiary” status under the Plan of the entity or other organization that
employs you. Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Plan Administrator and its determination shall be final.

Except as provided in the Plan, the Options granted hereunder are not
transferable except by will or the laws of descent and distribution. Options are
exercisable, during your lifetime, only by you. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Options, or of any right
or privilege conferred hereby, contrary to the provisions hereof, or upon the
levy of any attachment or similar process upon the Options or any right or
privilege conferred hereby, the Options and the right and privilege conferred
hereby shall immediately become null and void.

You shall have no rights as a stockholder with respect to any Shares subject to
the Options prior to the date such Shares are exercised and issued to you.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.

Notwithstanding anything in this Award Agreement or any other agreement between
you and the Company to the contrary, including, without limitation, any
provisions that prevent the Company from unilaterally amending this Award
Agreement, you acknowledge that the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Act”) has the effect of requiring certain officers of the
Company to repay the Company, and for the Company to recoup from such officers,
erroneously awarded amounts of incentive-based compensation. If the Act, any
rules or regulations promulgated thereunder by the Securities and Exchange
Commission or any similar federal or state law requires the Company to recoup
any erroneously awarded incentive-based compensation (including stock options
and any other equity-based awards) that the Company has paid or granted to you,
you hereby agree, even if you have terminated your employment with the Company,
to promptly repay such erroneously awarded incentive compensation to the Company
upon its written request. This obligation shall survive the termination of this
Award Agreement.

 

2



--------------------------------------------------------------------------------

After your employment relationship with the Company terminates for any reason,
you acknowledge and agree, by accepting the Award Agreement, that you remain
subject to the following obligations (“Post-Termination Obligations”), which
serve to align your interests with the Company’s long-term business interests.
The following Post-Termination Obligations are reasonably related to the
protection of such business interests, including the preservation of the
Company’s goodwill and the protection of the confidential information that you
have obtained and will obtain in the course of your future employment with the
Company.

a. Non-Disclosure. You will comply with the obligations contained in the
Anadarko Code of Business Conduct and Ethics that continue after termination of
employment to not disclose or utilize certain confidential information of the
Company and its affiliates as specified therein. As an officer of the Company,
the law imposes upon you a duty to safeguard and protect confidential
information of the Company and its affiliates. Except as expressly permitted by
this Award Agreement and without limiting the foregoing, you shall not use for
your own benefit or the benefit of any person or entity (other than the Company
and its affiliates), or disclose to any person or entity (other than the Company
and its affiliates), any information relating to confidential information of the
Company or its affiliates made, developed or acquired by or disclosed to you,
individually or in conjunction with others, during your employment with the
Company or its affiliates (whether during business hours or otherwise and
whether on the Company’s premises or otherwise). The non-disclosure requirements
set forth in this paragraph (a) are subject to the provisions of paragraph (e)
(“Disclosures”) below.

b. Non-Disparagement. For a term of one (1) year beginning on the last day of
your employment with the Company, you shall make no disparaging remarks
regarding or relating to Anadarko, its affiliates, or any employee or director
of Anadarko or its affiliates. The non-disparagement requirements set forth in
this paragraph (b) are subject to the provisions of paragraph (e)
(“Disclosures”) below.

c. Non-Solicitation. For a term of one (1) year beginning on the last day of
your employment with the Company, you will not, directly or indirectly, solicit,
or otherwise attempt to induce, any employee of the Company or any of its
affiliates to terminate his or her employment with the Company or such
affiliates, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with the Company.

d. Remedies. Should you violate any Post-Termination Obligation, you will not
thereafter be entitled to exercise any of the Options that have not yet been
exercised (whether or not vested) and such Options shall be forfeited (without
value) to the Company immediately as of the date that you violate such
Post-Termination Obligation. If your violation of any Post-Termination
Obligation is not discovered until after any such Options have been exercised,
the Company may require you to return to it all Shares that were the subject of
such exercise, or the monetary value of such Shares. Notwithstanding the
foregoing, money damages would not be a sufficient remedy for any breach of a
Post-Termination Obligation by you. The Company shall be entitled as a matter of
right to specific performance of the Post-Termination Obligations, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Award Agreement, or both, or other appropriate judicial remedy, writ or
order, in any court of competent jurisdiction, restraining any violation or
further violation of such agreements by you or others acting on your

 

3



--------------------------------------------------------------------------------

behalf, without any showing of irreparable harm and without any showing that the
Company does not have adequate remedy at law. The remedies specified herein
shall not be construed as limiting the remedies available to the Company and
shall be in addition to all other remedies available to the Company at law and
in equity. If any term, provision, covenant or condition of the Post-Termination
Obligations is held by a court of competent jurisdiction to be illegal, invalid,
unenforceable, or void, and not correctable through modification, then such
provision, covenant, or condition (or portion thereof) may be severed and the
validity and enforceability of the remainder of this Award Agreement shall not
in any way be affected, impaired or invalidated.

e. Disclosures. Nothing in this Award Agreement will prevent you from making
disparaging remarks or disclosing Company confidential and proprietary
information when compelled to do so by law or when such communications are
intended to comply with any federal or state whistleblower statute including,
but not limited to, information provided in a manner described in
Section 21F(h)(1)(A) of the Securities Exchange Act of 1934, as amended, 15
U.S.C. 78u-6(h)(1)(A). Nothing in this Award Agreement will prevent you from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law. For the avoidance of
doubt, nothing herein shall prevent you from making a disclosure of a trade
secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, an individual who
files a lawsuit for retaliation by an employer of reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(x) files any document containing the trade secret under seal and (y) does not
disclose the trade secret, except pursuant to court order.

Please establish a Beneficiary Designation for your Long-Term Incentive Equity
Awards online at [internal website address] or by contacting the Anadarko
Benefits Center at 1-866-472-xxxx, option 1 and then option 1 again. You may
update your designation anytime.

Once Options have been exercised and Shares have been delivered to you, you are
free to sell, gift or otherwise dispose of such Shares; provided that you comply
with the applicable restrictions under the Company’s Insider Trading Policy
(including the receipt of pre-clearance) and the applicable stock ownership
requirements.

If you have any questions about this Award Agreement, please call me at
832-636-xxxx.

Sincerely,

 

4